 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JERRY WAYNE BAKER, et al.                         No. 2:19-cv-0527 DB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    MASHBURN,
15                       Defendant.
16

17          Plaintiff, a county jail inmate proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. (ECF No. 1). The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 10, 2019, the court ordered plaintiff either to pay the fees required to proceed in

21   this action or to file an application to proceed in forma pauperis within thirty days. (See ECF No.

22   3 at 4). More than thirty days have passed, and plaintiff has neither paid the fees nor filed a

23   motion to proceed in forma pauperis.

24          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

25   District Court judge to this action.

26          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 3   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 4   period of time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 5   F.2d 1153 (9th Cir. 1991).

 6   Dated: May 21, 2019

 7

 8

 9

10

11   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/bake0527.fifp
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
